Case 1:20-cv-03315-ER Document 54-35 Filed 05/27/20 Page 1 of 2




               EXHIBIT 35
        Case 1:20-cv-03315-ER Document 54-35 Filed 05/27/20 Page 2 of 2


From:           Charisma Edge
To:             Brett Eklund; Dion Rivera; Flor Olivares; Ivy Jenkins-Cardew; Joy Aassiddaa; Michael Cannata; Nathaniel Bullock;
                Norman Reid; Olga Flores; Rosa Proto; Stacey Harris; Stephen A. Espinet; Sharon Griffith-McKnight; Shavon
                Patterson; Tyrone Covington; Zuleika Gardner
Cc:             Brian Best; Charisma Edge; Edwin Baez; Lee Plourde; Marti Licon-Vitale; NYM/Union~@bop.gov; Robert
                Hazlewood; Shirley V. Skipper-Scott
Subject:        Return to Unit Team
Attachments:    Charisma Edge.vcf




Good Morning,

Effective on Sunday, April 26, 2020, all Unit Team staff will be returned to their assigned
position and work schedule to facilitate their regular unit team assignments, i.e., legal mail,
legal phone calls, intake screening, compassionate release, etc.

Thank you all for assisting custody with the 12 hour roster implementation.

Charisma Edge
Associate Warden
MCC New York
150 Park Row
New York, NY 10007
646-836-6300 ext. 6451
cedge@bop.gov
NYM/AW-Programs~@bop.gov




                                                                                                                        MCC 2892
